962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Mark JOHNSON, Plaintiff-Appellant,v.Jim LILLER, Sheriff of Preston County;  Joe Janco, Sheriffof Monongalia County;  The Preston County Commission;  TheMonongalia County Commission;  Joe Kun, President;  TimKnotts, Deputy;  Paul Chambers;  Richard Dick;  RobertChambers, Deputy;  Deputy Baylor;  Deputy Mayler;  DeputyStiles;  Deputy Haney;  Deputy Fields;  Frank Owens,Defendants-Appellees.
No. 92-6088.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 15, 1992

William Mark Johnson, Appellant Pro Se.
Susan Slenker Brewer, Joseph Ferretti, Steptoe & Johnson, Morgantown, West Virginia, for Appellees.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
William Mark Johnson appeals the district court's order dismissing several, but not all, causes of action in his 42 U.S.C. § 1983 (1988) suit.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
Although we grant leave to proceed in forma pauperis, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED